Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Teachers Insurance and Annuity Association of America College Retirement Equities Fund 8500 Andrew Carnegie Boulevard Charlotte, NC 28262 F. Scott Thomas Associate General Counsel Advocacy & Oversight (704) 988-3687 (tele) (704) 988-0102 (fax) sthomas@tiaa-cref.org April 22, 2010 Michael L. Kosoff, Esq. Senior Counsel Office of Insurance Products Division of Investment Management U.S. Securities and Exchange Commission treet, NE Washington, DC 20549-8629 Re: TIAA-CREF Life Funds Post-Effective Amendment No. 18 to Registration Statement on Form N-1A (File Nos. 333-61759 and 811-08961) Dear Mr. Kosoff: On behalf of the TIAA-CREF Life Funds (the  Registrant ), we are simultaneously with this letter filing Post-Effective Amendment No. 18 to the above-captioned registration statement on Form N-1A (the  Amendment ). The enclosed Amendment is marked to reflect changes from Post-Effective Amendment No. 17, which was filed with the Securities and Exchange Commission ( SEC ) on March 2, 2010 (the  Initial Filing ). Please note that some of the changes made in the Amendment were in response to your formal comments on the Initial Filing, as initially relayed to us by e-mail on April 14, 2010 and additionally by telephone on April 15, 2010. We discussed the Staffs comments to the summary and statutory prospectuses, as well as the statement of additional information (SAI), for the Life Funds (each, a  Fund  and collectively, the  Funds ) of the Registrant. We have also made a number of other changes shown in the marked draft, including updated fee and expense information (to reflect the new proxy-approved advisory and administration agreements), as well as performance information and risk factor disclosure. We have also included several required exhibits with the Amendment. Set forth below are responses to the Staffs comments on the Initial Filing. General Comments 1. Rule 498 Legend. If the registrant intends to distribute summary prospectuses, then please provide the staff a draft of the Rule 498(b)(1)(v) legend the registrant intends to use via an EDGAR correspondence filing . The Registrant agrees to supplementally provide to the Staff the standard legends on the cover page of the Funds summary prospectuses that are required by Rule 498(b)(1)(v). 1 2. Cover Page. Please include the ticker symbols for each portfolio on the cover page of the prospectus as per Item 1(a)(2) of Form N-1A. (EDGAR shows that many of the portfolios do have ticker symbols.) The Registrant has included ticker symbols on the cover pages of each Funds prospectuses. Summary Prospectus Comments 1. Investment Objective. In each Funds investment objective, please consider removing references to the types of securities in which the fund invests. This disclosure belongs in the principal investments strategies and not in Item 2 disclosure. The stated Investment Objectives for each Fund are board-approved and cannot be changed at this time. Further the language to which the Staff is referring is specifically intended to be part of the investment objective itself. 2. Fee Table a. With respect to the parenthetical to the shareholder fees heading, please revise the parenthetical to more closely match the language used in Form N-1A. In General Instruction 1(b) to Item 3 of Form N-1A, the Registrant is permitted to modify the narrative explanations if such explanations contain comparable information to that shown on Form N-1A. The Registrant believes that the current parentheticals are comparable to the form and prefers to leave the parentheticals in their current form. b. Please remove footnote 2 (Acquired Fund Fees and Expenses) to the fee table as such disclosure is not permitted or required by the form. The Registrant agrees to remove this footnote for all funds to which it does not apply. However, for 2009, the Small-Cap Equity Fund did incur an amount of Acquired Fund Fees and Expenses ( AFFE ) that would require disclosure under Form N-1A. Accordingly, the Registrant has retained this footnote to the Fee Table in the summary and statutory prospectus for the Small-Cap Equity Fund c. Please note that the fund is not permitted to include information about a fee waiver or expense reimbursement in the fee table or provide a footnote unless the expense reimbursement or fee waiver arrangement will actually reduce a fund operating expense for no less than one year from the effective date of the funds registration statement. Each Funds new expensive reimbursement arrangement that was put in place in connection with the new advisory agreement that was approved by proxy on March 23, 2010 and that will become effective on May 1, 2010. This expense reimbursement will be in place for a full year until April 30, 2011. Accordingly, the Registrant has revised the footnote disclosure to 2 the Fee Table in each of the Funds prospectuses to reflect this new expense reimbursement arrangement. d. Please provide completed fee tables (including any footnotes) to the staff via an EDGAR correspondence filing as soon as these figures are available. The Registrant agrees to provide to the Staff the completed Fee Tables (including any footnotes) via an EDGAR correspondence filing. 3. Expense Example. Please remove the disclosure regarding the waivers from the preamble to the expense example. The Registrant believes that this disclosure is material to an investors understanding of the scope and impact of Fund expenses. Without an understanding of the scope and limitations of fee and expense waivers or reimbursements, the Registrant does not believe that investors will have an accurate understanding of the Funds fee and expense structure. Further, this disclosure is consistently used in a number of other fund prospectuses that have previously been reviewed and commented on by the SEC Staff, including those for the TIAA-CREF Funds, TIAA-CREF Lifecycle Funds and TIAA-CREF Lifecycle Index Funds. Accordingly, the Registrant prefers to leave the preamble to the expense example in each Funds prospectuses. 4. Principal Investment Risks. Please remove the cross-reference to Item 9 risks. The Registrant believes that this cross-reference is helpful to an investors proper understanding of the scope and impact of risk factors. Accordingly, the Registrant prefers to leave these cross-references in each Funds prospectuses. 5. Principal Investment Risks. Please note that any fund with a turnover rate in excess of 100% should indicate active trading as a principal risk. The Registrant does not believe that this is a principal investment risk of any of the Funds and, for that reason, prefers not to add this risk factor to the Funds prospectuses. 6. Principal Investment Risks. The cover page of each prospectus, including the Money Market fund, indicates that the fund is not insured by the FDIC. The Money Market fund should indicate this as a principal risk in its summary section. It is inappropriate for the cover pages of the other portfolios to have this disclosure. The Registrant does not believe that this is a principal investment risk for the Money Market Fund but, rather, merely a statement of fact. Nevertheless, the Registrant agrees to remove the disclosure for all other, non-money market Funds. 3 7. Past Performance a. The narrative preceding the Past Performance Table states that fund fees have increased and the past performance has not been restated to reflect such fees. Please remove this disclosure as it is not required or permitted by Form N-1A. The Registrant believes that this disclosure is material to an investors understanding of the scope and impact that fees and expenses have on Fund performance.
